Citation Nr: 1201579	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for PTSD.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In November 2004, the Veteran submitted a letter from a psychiatric at the Atlanta VA Medical Center (VAMC) stating that the Veteran's PTSD was a factor in his inability to obtain and maintain gainful employment.  When a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of entitlement to TDIU has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in an unappealed January 2002 rating decision.  The Veteran later attempted to reopen the claim and was denied in an April 2004 rating decision.  

2.  The evidence received since the April 2004 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has PTSD as a result of an in-service stressor that is consistent with the type, place, and circumstance of his Vietnam service and has been confirmed by a VA psychiatrist as the cause of his symptoms.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for PTSD was initially denied in a January 2002 rating decision.  The RO determined that the evidence of record did not establish a verifiable in-service stressor to support the Veteran's claim.  The Veteran did not appeal the denial of his claim and the January 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  The Veteran subsequently attempted to reopen his claim for service connection for PTSD and was denied in an April 2004 rating decision.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence received since the April 2004 rating decision includes the Veteran's testimony at the September 2011 hearing.  The Veteran testified that he was exposed to almost daily enemy fire during his assignment to an artillery base in Vietnam with the 31st Engineer Battalion.  He also testified that he feared for his life during his foreign service.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. the presence of a verifiable in-service stressor.  As discussed below, VA amended the regulations pertaining to PTSD by liberalizing the evidentiary standard for establishing an in-service stressor.  The Veteran's testimony is therefore adequate evidence of an in-service stressor to raise a reasonable possibility of substantiating the claim for service connection for PTSD.

Reopening of the claim is granted.  


Reopened Claim

The Veteran contends that service connection is warranted for PTSD as it was incurred due to combat experiences in the Republic of Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2011).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  Thus, they apply to the Veteran's claim.

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  The record clearly demonstrates a current disability as the Veteran was initially diagnosed with PTSD in February 2000 and has undergone consistent treatment for PTSD at various VA Medical Center (VAMC) facilities since that time.  He has also reported stressors related to fear of hostile military activity; during the September 2011 hearing the Veteran testified that he was under almost daily enemy fire while stationed at an artillery base in Vietnam at which time he feared for his life.  He also testified that he saw several friends killed.  The Board finds that these reported stressors meet the criteria of 38 C.F.R. § 3.304(f) and are consistent with the place, type, and circumstances of the Veteran's service as service personnel records confirm that the Veteran served in Vietnam as a combat engineer with the 31st Engineer Battalion.  

As the Veteran's reported stressors meet the criteria of 38 C.F.R. § 3.304(f), verification of the stressors is possible if a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the Veteran's symptoms to the stressor.  In November 2004 and September 2008 letters, the Veteran's VA psychiatrist and psychologist related his PTSD to traumatic combat experiences during service in Vietnam.  VAMC treatment records also consistently relate the Veteran's diagnosis of PTSD to his reported Vietnam  stressors.  Thus, the record contains adequate verification of the Veteran's claimed stressors and all the required elements of service connection are met in this case.  The claim for service connection for PTSD is granted.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for PTSD is granted. 

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


